 Case 2:18-cv-08566-AB-SK Document 3 Filed 10/05/18 Page 1 of 1 Page ID #:88




Memorandum


Subject:                                             Date:

United States v. $5,462,027.17 IN BANK               October 5, 2018
FUNDS AND $407,686.14 IN BANK
FUNDS; CV 18-8566
To:                                                  From:

KIRY K. GRAY                                         JOHN J. KUCRA
United States District Court                         Assistant United States Attorney
Central District of California                       Criminal Division

For purposes of determining whether the above-referenced matter, being filed on October 5,
2018:

(a)        should be assigned to the Honorable André Birotte Jr., it

           ☐ is

           ☒ is not

           a matter that was pending in the United States Attorney’s Office (USAO) on or before
           August 8, 2014, the date the Honorable André Birotte Jr. resigned from his position as the
           United States Attorney for the Central District of California.

(b)        should be assigned to the Honorable Michael W. Fitzgerald, it

           ☐ is

           ☒ is not

           (1) a matter that was pending in the Terrorism and Export Crimes Section in the USAO’s
           National Security Division on or before August 3, 2015; (2) a matter pending in the
           USAO’s National Security Section in the USAO’s Criminal Division on or before August
           3, 2015, or a matter in which the National Security Section was previously involved; or
           (3) a matter in which current First Assistant United States Attorney Patrick R. Fitzgerald
           is or has been personally involved or on which he has personally consulted while
           employed in the USAO.

                                                     /s/John J. Kucera

                                                     JOHN J. KUCERA
                                                     Assistant United States Attorney
